Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “TDP 5 Pill Press Introductory Video -LFA Tablet Presses” to LFATablet Pill Press (hereinafter “LFA 1”) – IDS prior art and in further view of YUYAMA (2009/0301603).
	Regarding claims 1, 2, 4, 5, and 17-20, LFA 1 discloses a method for manufacturing pellets (video 0:00-2:49), comprising: 
	providing an automated pellet press (video 0:00-2:49), wherein the automated pellet press comprises: 

	a lower punch positioned axially on one side of the fixed die (shown at 0:20); and 
	an upper punch positioned axially on an opposite side of the fixed die and opposite to the lower punch (shown at 0:20); 
	wherein the opposing upper and lower punches are operable for pressing the powder material into a formed pellet within the die (shown at 0:20); 
	setting a powder material into the fixed die using the automated pellet press, wherein the lower punch or upper punch is operable to contact the powder material for setting the powder material into the fixed die (shown at 0:35-0:40); 
	pressing the set powder material into a formed pellet using the automated pellet press, wherein the upper punch or lower punch is operable to contact the powder material for pressing the powder material into the fixed die to form a pellet (shown at 0:35-0:40); 
	ejecting the pellet from the fixed die (shown at 0:35-0:40); 
	LFA 1 is silent to collecting the pellet into a repository of a vialing apparatus; 
sorting one or more pellets into cavities of a tray of a vialing apparatus; and depositing the one or more pellets into one or more respective vials.
	However, YUYAMA discloses a tablet feeding device comprising two vial supply units 11, a vial conveyance belt 12, a vial conveyance arm unit 13, a labeling unit 14, a vial lift unit 14, two tablet supply units 16, a first vial delivery arm unit 17, a second vial delivery arm unit 18, a cap supply unit 19 and a capping unit 20 [0043].  The tablet feeder collects formed tablets or pellets into a repository or container of the vialing apparatus [0058]; and the tablets are sorted and deposited into two separate vial supply 
	Regarding claim 6, LFA 1 shows an angled ramp where the formed tablets exit onto (shown at 2:12).
	Regarding claim 7, YUYAMA discloses the vialing apparatus uses a belt conveyance [0045].

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over “TDP 5 Pill Press Introductory Video -LFA Tablet Presses” to LFATablet Pill Press (hereinafter “LFA 1”) – IDS prior art in view of YUYAMA (2009/0301603) as applied to claims 1-2, 4-7, and 17-20, and in further view of How to Change a TDP Die -LFA Tablet Presses” to LFATabletPillPress (hereinafter “LFA 2”)- IDS prior art.
	The teachings of LFA 1 and YUYAMA are applied as described above for claims 1-2, 4-7, and 17-20.
	Regarding claim 3, modified LFA 1 does not teach comprising a lower punch secured to the lower plunger, wherein the lower punch contacts a side of the die when the lower plunger is driven in the first axial direction.  However, LFA 2 teaches an automated pellet press (shown at 0:00-9:16) comprising:
	a lower plunger (the black threaded rod into which the “bottom die” per narration is inserted at 5:13-5:30); 
	a lower punch (“bottom die” per narration, 5:13-5:30) secured to the lower plunger (via square headed set screw, as shown 5:38-5:45), wherein the lower plunger contacts a side of a die (the bottom of the “center ring” per narration at 6:23-6:25) when .

Allowable Subject Matter
Claims 8-16 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center 

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742